DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bert (U.S. Publication 2020/0356396), hereinafter Bert.

Referring to claim 6, Bert teaches, as claimed, a memory controller, adapted to be disposed on a motherboard (see Fig. 2, Host System 120), the memory controller comprising: 

a finite state machine circuit (see Fig. 5, Controller 115; Note, circuits or logic that makes up Controller 115 is construed as the FSM circuit) comprising a plurality of finite state machine sets (see Fig. 5, vNVMe Controller 202 to 208; Note, each vNVMe controller is a circuit or logic are elements of sets); 

File: 102725usfa routing circuit (see Fig. 5, Scheduler 114) coupled to the finite state machine circuit; and 

a plurality of non-volatile memory controllers (see Fig. 5, vNVMe Controller 202 to vNVMe 204) coupled to the routing circuit, wherein each of the plurality of non-volatile memory controllers is adapted to be coupled to a corresponding channel  of each of a plurality of connectors (see Fig. 5, each connection to PCIe Port 505) of the motherboard to access a first non-volatile 5memory chip (see Fig. 5, each connection to Memory Device 140 via connections to 113)  of a memory module (see Fig. 5, Memory Device 140) through one of the plurality of connectors, and each of the plurality of finite state machine sets corresponds to one of the plurality of connectors (see Fig. 5).

As to claim 7, the modification teaches the memory controller according to claim 6, wherein the memory controller is disposed on a converter (covert the commands, see Paragraph 31), the converter is disposed on the motherboard, and the converter comprises a peripheral component interconnect express (PCI-E) riser card (PCIe, see Abstract).
  
10 As to claim 8, the modification teaches the memory controller according to claim 6, wherein each of the connectors comprises the corresponding channel, the corresponding channel is one of a plurality of data channels (see Tsuboki Fig. 3, 91 d and 91 a) and a meta channel (see Tsuboki Fig. 2, 19b to 19f), and one of the non-volatile memory controllers accesses the first non-volatile memory chip (see Bert Fig. 5, Memory Device 140) through the corresponding channel.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bert in view of Tsuboki et al. (U.S. Publication 2002/0062429), hereinafter Tsuboki.

Referring to claim 1, Bert teaches, as claimed, a memory module without a controller and without a built-in power supply adapted to be inserted in a connector of a motherboard, the memory module comprising: 

a connection portion (see Fig. 5, PCIe Port 505) configured to be coupled to the connector of the motherboard; 

5at least one first non-volatile memory chip (non-volatile memory, see Paragraph 25; and see Fig. 5, Memory Device 140) coupled to the connection portion, wherein a memory controller (see Fig. 5, vNVMe Controller 202) of the motherboard accesses the first non-volatile memory chip by a native interface (see Fig. 5, a line to Memory Device 140) of the first non-volatile memory chip through the connector; and 

a second non-volatile memory chip (see Fig. 5, Memory Device 130) coupled to the connection portion wherein a 10memory type of the second non-volatile memory chip is different from a memory type of the first non-volatile memory chip (see Paragraph 21; Note, example storage device type includes an SSD, a flash drive, a USB flash drive, a UFS drive and a HDD). 

Bert does not disclose expressly store at least one pointer of a meta data related to the first non-volatile memory chip, and the memory controller accesses the point stored in the second non-volatile memory chip through the connector wherein a 10memory of the second non-volatile memory chip is different from a memory of the first non-volatile memory chip and the memory controller accesses the point stored in the second non-volatile memory chip through the connector.

Tsuboki does disclose store at least one pointer (see Fig. 2, 19a, Pointer to Write Data) of a meta data (see Fig. 2, 19b to 19f) related to the first non-volatile memory chip (see Fig. 3, 92b, Target Storage System), wherein a 10memory of the second non-volatile memory chip (see Fig. 3, 92a, Target Storage System) is different from a memory of the first non-volatile memory chip (a target device is different, see Paragraph 13), and the memory controller accesses the point stored in the second non-volatile memory chip (see Fig. 3, Data Control Information Device Number 0 to 92b and 92a) through the connector.

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Tsuboki into Bert.

The suggestion/motivation for doing so would have been to duplexing data (see Paragraph 10) for data redundancy and security while reducing overhead when duplexing done on different target device (see Paragraph 13).

As to claim 2, the modification teaches the memory module according to claim 1, wherein the connector comprises a dual in-line memory module slot (DIMM, see Bert Paragraph 21)

The modification does not expressly disclose a connection portion comprises a set of gold fingers.

Gold finger contacts are well known.  

At the time of the invention it would have been obvious to a person of ordinary skill in the art to experiment with incorporating gold finger contacts.

The suggestion/motivation for doing so would have been to determine best available electrical contact at right cost.

15 As to claim 3, the modification teaches the memory module according to claim 1, wherein the native interface comprises an open NAND flash (NAND-based memory and similar devices, see Bert Paragraph 17) interface (ONFI) or a TOGGLE interface.  

As to claim 4, the modification teaches the memory module according to claim 1, wherein the meta data comprises at least one of address mapping information (see Tsuboki Fig. 2, Target Write Cylinder Number), bad block information, timing information, and namespace information of the first non-volatile memory chip.  

20 As to claim 5, the modification teaches the memory module according to claim 1, wherein the at least one first non-volatile memory chip comprises flash memory (flash memory, see Bert Paragraph 27), and the second non-volatile memory chip comprises electrically-erasable programmable read-only memory (ROM, see Bert Paragraph 27).

As to claim 9, the modification teaches the memory controller according to claim 6 (see rejection to claim 1), further comprising: 15a pointer load/store module coupled to the finite state machine circuit, wherein the pointer load/store module is adapted to be coupled to a pointer channel of each of the connectors of the motherboard to access a second non-volatile memory chip of the memory module through one of the connectors, and a memory type of the second non-volatile memory chip is different from a memory type of the first non-volatile memory chip.  

20As to claim 10, the modification teaches the memory controller according to claim 9 (see rejection to claim 4), wherein the first non-volatile memory chip comprises flash memory, and the second non-volatile memory chip comprises electrically-erasable programmable read-only memory.  

As to claim 11, the modification teaches the memory controller according to claim 9 (see rejection to claim 3), wherein the pointer load/store module accesses at least one pointer of a meta data related to the first non-volatile memory stored in the second non-volatile memory chip through the pointer channel, the meta data comprises at least File: 102725usf one of address mapping information, bad block information, timing information, and namespace information of the first non-volatile memory chip, and the pointer load/store module provides the pointer to the finite state machine circuit.

As to claim 12 to 21, it is directed to a system to implement the device as set forth in claims 1-11.  Therefore, it is rejected on the same basis as set forth hereinabove.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Durham et al. (U.S. Pub. 2020/0169383) discloses cryptographic memory load and store pipeline; and

Morita et al. (U.S. Patent 5,590,340) discloses external memory controller and external power.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183